UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


JAMES L. PRATT; MICHAEL T.                
ANGELINI; ERIC J. BROWN,
                Plaintiffs-Appellants,
                 and
ALESHIA V.M. HARRIS,
                             Plaintiff,           No. 00-2424
                  v.
NATIONAL POSTAL MAILHANDLERS
UNION, Local 305; UNITED STATES
POSTAL SERVICE,
              Defendants-Appellees.
                                          
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
               Claude M. Hilton, Chief District Judge.
                          (CA-99-1876-A)

                       Argued: October 29, 2001

                       Decided: January 10, 2002

   Before WIDENER, NIEMEYER, and MOTZ, Circuit Judges.



Affirmed by unpublished opinion. Judge Niemeyer wrote the opinion,
in which Judge Widener and Judge Motz joined.


                              COUNSEL

ARGUED: Michael Ernest Avakian, SMETANA & AVAKIAN,
Springfield, Virginia, for Appellants. Andrew A. Chakeres, Capital
2          PRATT v. NATIONAL POSTAL MAILHANDLERS UNION
Metro & Mid Atlantic Area Law Office, UNITED STATES POSTAL
SERVICE, Washington, D.C., for Appellee Postal Service; Thamer
Eugene Temple, III, MCSWEENEY & CRUMP, P.C., Richmond,
Virginia, for Appellee Union. ON BRIEF: J. Raymond Sparrow,
SHUMATE, KRAFTSON & SPARROW, P.C., Fairfax, Virginia, for
Appellants. Helen F. Fahey, United States Attorney, Jeri Kaylene
Somers, Assistant United States Attorney, Alexandria, Virginia;
Thomas J. Marshall, Managing Counsel, Capital Metro & Mid Atlan-
tic Area Law Office, UNITED STATES POSTAL SERVICE, Wash-
ington, D.C., for Appellee Postal Service. G. William Norris,
MCSWEENEY & CRUMP, P.C., Richmond, Virginia, for Appellee
Union.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

NIEMEYER, Circuit Judge:

   James Pratt, Michael Angelini, and Eric Brown, United States
Postal Service employees, commenced this action against the Postal
Service and the National Postal Mailhandlers Union (the "Union"), of
which they were members, to challenge a settlement agreement
reached between the Postal Service and the Union to adjust their
seniority. The district court granted summary judgment to the Postal
Service and the Union. We affirm.

                                  I

   Pratt, Angelini, and Brown, who were full-time mailhandlers at the
Postal Service’s Processing and Distribution Center in Merrifield,
Virginia, voluntarily transferred to other positions within the Postal
Service during 1998 and 1999. Pratt became a custodian at the Staf-
ford, Virginia post office; Angelini became a mailhandler in Tampa,
Florida; and Brown became a letter carrier in Springfield, Virginia.
           PRATT v. NATIONAL POSTAL MAILHANDLERS UNION                 3
Before they transferred, they discussed the risks and consequences of
leaving their positions in Merrifield with Union leadership. In each
case, the individual was advised that, even if he returned within one
year, he might lose his seniority, but that he could file a grievance
with the Postal Service to seek to regain his seniority.

   Within a year of leaving their positions at Merrifield, Pratt,
Angelini, and Brown returned, at various times, to the Merrifield
facility. Upon their return, each was converted from full-time status
to "part-time flexible" status and placed on the bottom of the seniority
list at Merrifield. All three filed grievances with the Postal Service,
seeking to be restored to full-time status and to the seniority positions
that they had held before they transferred from Merrifield. The Postal
Service and the Union settled each of the grievances by restoring the
employee to full-time status and by restoring his seniority to the posi-
tion he had held before he transferred from Merrifield.

   Other part-time flexible and full-time employees who were
bypassed by these grievance settlements reached by the Postal Service
and the Union, filed a class action grievance against the Postal Ser-
vice through their shop steward, Dwight Burnside. The Burnside
grievance asserted that the settlement agreements between the Postal
Service and the Union with respect to Pratt, Angelini, and Brown vio-
lated the terms of the applicable collective bargaining agreement
between the Postal Service and the Union. Upon reviewing the matter
closer, the Postal Service and the Union agreed that they had made
a mistake in the manner in which they settled Pratt, Angelini, and
Brown’s grievances and that those settlements misapplied the applica-
ble provisions of the collective bargaining agreement. Accordingly,
the Postal Service and the Union settled the Burnside grievance by
agreeing to vacate the earlier settlement agreements involving Pratt,
Angelini, and Brown, thereby returning those three employees to part-
time flexible status with entry-level seniority, and to withdraw the
Burnside grievance.

   Thereafter, Pratt, Angelini, and Brown commenced this action
against both the Postal Service and the Union, alleging that the Postal
Service breached its collective bargaining agreement with the Union
and that the Union, by agreeing to the Burnside settlement, breached
its duty of fair representation. They alleged that the Union’s agree-
4          PRATT v. NATIONAL POSTAL MAILHANDLERS UNION
ment furthered the political ambitions of officers and undermined the
provisions of the collective bargaining agreement. The plaintiffs also
alleged intentional infliction of emotional distress.

   On the motion of the Postal Service and the Union for summary
judgment, the district court concluded that the Postal Service and the
Union had acted properly in voiding the grievance settlements
reached between them with respect to Pratt, Angelini, and Brown. In
reaching this conclusion, the district court found that the Postal Ser-
vice and the Union had interpreted the collective bargaining agree-
ment correctly. The district court also concluded that the Union, by
agreeing to void the Pratt, Angelini, and Brown grievance settlements,
did not violate its duty of fair representation to Union members.
Finally, the district court dismissed the employees’ claim for inten-
tional infliction of emotional distress because the employees had
failed to produce evidence that the defendants’ conduct was "outra-
geous and intolerable."

   From the district court’s judgment, Pratt, Angelini, and Brown filed
this appeal.

                                    II

   Pratt, Angelini, and Brown commenced this typical hybrid action
against the Postal Service and the Union, alleging that the Postal Ser-
vice breached the collective bargaining agreement, in violation of 39
U.S.C. § 1208 (the Postal Service’s analog for § 301 of the Labor
Management Relations Act of 1947, 29 U.S.C. § 185), and that the
Union breached its duty of fair representation. See DelCostello v. Int’l
Bhd. of Teamsters, 462 U.S. 151, 164-65 (1983) (describing the inter-
actions of claims in a "hybrid § 301/fair representation claim"). To
prevail against either party in a hybrid suit, the plaintiffs must prevail
against both parties. They must demonstrate both that the revocation
of their seniority was contrary to the collective bargaining agreement
and that the Union breached its duty of fair representation when it
agreed with the Postal Service’s interpretation of the collective bar-
gaining agreement. See Hines v. Anchor Motor Freight, Inc., 424 U.S.
554, 570-71 (1976); Adcox v. Teledyne, Inc., 21 F.3d 1381, 1386 (6th
Cir. 1994).
           PRATT v. NATIONAL POSTAL MAILHANDLERS UNION                  5
   After reviewing the record and considering the appellants’ argu-
ments, we find that the appellants cannot demonstrate that the Union
breached its duty of fair representation. Both parties to the collective
bargaining agreement, the Postal Service and the Union, agreed to
what they believed was the proper application of the collective bar-
gaining agreement in establishing and preserving seniority rights.
Their settlement of the Burnside grievance, which voided their earlier
settlements with respect to Pratt, Angelini, and Brown, reflected their
effort to correct an error that they agreed they had made in settling
the earlier grievances. When reviewed against the language of the col-
lective bargaining agreement, we conclude that the positions of the
Postal Service and the Union were rational, indeed perhaps indicated,
although we need not render any ultimate opinion on the "correct"
interpretation of the collective bargaining agreement. See Air Line
Pilots Ass’n Int’l v. O’Neill, 499 U.S. 65, 78 (1991) (stating that a
union does not breach its duty of fair representation unless it acts "so
far outside a wide range of reasonableness that it is wholly irrational
or arbitrary" (internal quotation marks and citation omitted)).

   An underlying principle of the collective bargaining agreement,
described in Article 12.2D2, is that seniority "is computed from the
date of appointment in the craft and continues to accrue so long as
service in the craft . . . is uninterrupted." If service is interrupted by
voluntary transfer from one postal installation to another, or from one
craft to another, Article 12.2F1 requires the employees to begin a new
period of seniority. Following the same general principle, Article
12.2G3 of the collective bargaining agreement requires employees
changing from another craft to a mailhandler craft to begin a new
period of seniority as well.

   There is no doubt that Pratt, Angelini, and Brown interrupted their
service in their craft and installation when they transferred to other
positions within the Postal Service. Accordingly, Articles 12.2F1 and
12.2G3 of the collective bargaining agreement support the conclusion
that these employees were required to begin a new period of seniority
when they returned to the mailhandler craft at Merrifield.

   The wrinkle, according to Pratt, Angelini, and Brown, is a limited
exception to the seniority rule, created by Article 12.2G7b, to pre-
serve seniority for employees who transfer to a position outside of the
6          PRATT v. NATIONAL POSTAL MAILHANDLERS UNION
"bargaining unit" and return within one year. Pratt, Angelini, and
Brown argue that "bargaining unit" as used in 12.2G7b refers to mail-
handlers in Merrifield. The Postal Service and the Union, however,
agreed that the "bargaining unit" referred to all non-supervisory posi-
tions. That interpretation was how the "bargaining unit" was always
understood by the parties to the collective bargaining agreement.

   The Postal Service and the Union originally negotiated the terms
of Article 12.2G7 as part of the 1973 omnibus collective bargaining
agreement. At that time, a major theme in the negotiations was to
encourage employees to seek management positions. To that end, the
parties agreed to make an employee’s decision to pursue a manage-
ment position less risky. Employees leaving the rank and file for man-
agement positions were therefore given a one-year grace period
during which they could return to their old positions without losing
seniority. Since 1973, negotiators have never suggested that Article
12.2G7 gives employees who leave the mailhandler craft for non-
management positions a grace period during which they could return
without losing seniority. To the contrary, the Union negotiators have
continued to recognize that Article 12.2G7 is an incentive provision
to encourage employees to try their hand in management. They there-
fore have always understood positions outside the "bargaining unit"
to refer to managerial and supervisory positions.

   In addition, the interpretation given to the collective bargaining
agreement by the Postal Service and the Union is consistent with the
structure of the collective bargaining agreement. Article 12.2G3
requires an employee changing from another craft to mailhandler to
begin a new period of seniority. There is no exception for a mail-
handler who returns to the mailhandler craft after leaving the craft for
less than one year. This general rule — that employees who leave a
craft or installation lose their seniority — supports the interpretation
of "bargaining unit" that makes the Article 12.2G7 exception more
narrow than a universal grace period for mailhandlers to experiment
with new positions of all types.

   Accordingly, we conclude that the Postal Service and the Union’s
interpretation clearly falls within a range of reasonableness. And
because of that conclusion, we find no breach by the Union of its duty
of fair representation. In view of the legal principle that plaintiffs
           PRATT v. NATIONAL POSTAL MAILHANDLERS UNION                 7
must establish liability of both the Postal Service and the Union to
succeed on a hybrid action in court, we need not reach the issue of
whether the Postal Service’s revocation of Pratt, Angelini, and
Brown’s restored seniority was actually "correct" under the collective
bargaining agreement. See Hines, 424 U.S. at 570-71.*

   Having concluded that the position taken by the Postal Service and
the Union was rational, we also conclude that Pratt, Angelini, and
Brown’s claims for intentional infliction of emotional distress were
properly dismissed. Pratt, Angelini, and Brown have not produced
any evidence to demonstrate that the defendants’ conduct in reaching
the Burnside settlement was "outrageous and intolerable." See Russo
v. White, 400 S.E.2d 160, 162 (Va. 1991) (requiring clear and con-
vincing evidence that the wrongdoer’s conduct was intentional or
reckless, that the conduct was "outrageous and intolerable," and that
the conduct caused severe emotional distress).

   Finally, Pratt, Angelini, and Brown contend that the district court
abused its discretion when it taxed costs against them pursuant to
Federal Rule of Civil Procedure 54(d) and Local Rule 54(D) of the
Eastern District of Virginia. They assert that the taxation was
improper because the Bill of Costs was not filed within the time pre-
scribed by Local Rule. However, because Pratt, Angelini, and Brown
failed to raise this issue in the district court, we do not consider it
here. See Grossman v. Comm’r of Internal Revenue, 182 F.3d 275,
280-81 (4th Cir. 1999) (citing Muth v. United States, 1 F.3d 246 (4th
Cir. 1993)).

  For the foregoing reasons, the judgment of the district court is

                                                           AFFIRMED.

   *Pratt, Angelini and Brown also argue that the Union’s action was dis-
criminatorily biased. They allege that two Union stewards were among
the mailhandlers whose status was improved with the Burnside settle-
ment. They also allege an animus toward Pratt. Because these appellants
have not produced evidence connecting either of these two consider-
ations to the Union’s decision, however, both claims must fail.